Citation Nr: 0948615	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for lung disease, including 
chronic obstructive pulmonary disease (COPD) and emphysema, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968, to include service in the 
Republic of Vietnam.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision by the Providence, Rhode Island Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran's lung disease was not manifested in service 
or for many years thereafter, is not shown to be related to 
service or to any herbicide exposure therein.


CONCLUSION OF LAW

Service connection for lung disease is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.318 (2009) (including as 
amended effective November 4, 2009, 74 Fed. Reg. 57072-57073 
(November 4, 2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the instant claim, the Veteran was provided 
VCAA notice by letter in May 2006, prior to the initial 
adjudication of the claim in March 2007.  The letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record.  The May 2006 
letter also advised the Veteran of the criteria for rating 
disabilities and those governing effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Neither the Veteran nor his representative has 
alleged that notice has been less than adequate.

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  In addition, the Board finds that 
no additional development, as for medical opinions or 
examinations is indicated.  In Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a 
claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, there is no medical evidence of 
findings of the claimed disability until many years after the 
Veteran's military service.  A medical opinion is not 
necessary to decide this claim, as such opinion could not 
establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Evidentiary 
development in this matter is complete to the extent 
possible.  Accordingly, the Board will address the merits of 
the claim.

II.  Service Connection for Lund Disease

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL 
amyloidosis; chloracne or other acneform diseases; Type II 
diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers; prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313, 3.318.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's service personnel records reflect that he 
served in the Republic of Vietnam.  His STRs, including an 
October 1968 separation examination report, are silent for 
complaints or findings related to lung disease.  The October 
1968 separation examination report notes that clinical 
evaluation of the lungs and chest were normal; chest X-ray 
was negative.

Following service, a December 1969 VA examination report 
notes no complaints or findings related to lung disease.  
Examination of the respiratory system was normal.

In a March 1970 statement, Dr. RAE indicated that he saw the 
Veteran for an upper respiratory infection and low back pain 
in December 1966.  No mention of complaints or findings of a 
lung disorder were noted.

A December 2000 VA treatment record notes that the Veteran 
was seen with complaints of dyspnea on exertion.  He 
expressed concern that his past tobacco use (which he stopped 
one year earlier) had permanently damaged his lungs.  
Pulmonary function tests were recommended.  A March 2002 VA 
treatment record notes that an albuterol inhaler was 
prescribed.  A January 2003 VA treatment record notes the 
Veteran's history of emphysema.  

A January 2006 VA examination report notes the Veteran's 
history of severe air flow obstruction, pneumonia and 
emphysema which occurred "after service."  The report also 
noted the Veteran's history of a three-pack per day smoker 
for many years (although not currently) as well as his 
current employment as a painter.  

A June 2006 VA treatment record notes the Veteran's history 
of smoking from 1969 to 1999.  The Veteran also reported 
working as a painter for 30 years, with exposure to lead 
paint, paint fumes, and dust.  He only recently started 
wearing a mask at work.  The Veteran also indicated that he 
started wheezing eight years ago.  The impression was COPD.  
Subsequent VA medical records note the Veteran's ongoing 
treatment for COPD.

The record does not contain any evidence that the Veteran's 
lung disease was manifested in service; in fact, it was not 
diagnosed until more than 30 years after service.  
Consequently, service connection for lung disease on the 
basis that it became manifest in service is not warranted.

The Veteran's theory of entitlement to service connection for 
his lung disease is premised on an allegation that it 
resulted from his exposure to Agent Orange in Vietnam.  While 
the Veteran served in Vietnam, and is presumed to have been 
exposed to Agent Orange, COPD and emphysema are not 
enumerated among the diseases the Secretary has determined 
are related to herbicide (Agent Orange) exposure.  See 38 
C.F.R. § 3.309(e). Consequently, the presumptive provisions 
of 38 U.S.C.A. § 1116 do not apply.  

The Veteran may still establish service connection for lung 
disease by affirmative, competent and probative evidence 
showing that such disease is at least as likely as not 
related to service (including to Agent Orange exposure 
therein).  See Combee, supra.  The first diagnosis of lung 
disease was more than 30 years after the Veteran's discharge 
from active duty.  Such a long interval of time between 
service separation and the earliest documentation of the 
disease is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  As previously noted, the Board finds that no 
additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
This is because any such medical opinion would not establish 
the existence of disease or injury in service to which a 
current disability could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America, et. al. supra.  There is no competent medical 
evidence in the record that even suggests the lung disease 
might be related to the Veteran's exposure to Agent Orange in 
Vietnam.

The Board has also considered the Veteran's own statements to 
the effect that his lung disease was incurred during his 
military service.  In relevant part, 38 U.S.C. § 1154(a) 
requires that the VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim to 
disability or death benefits. Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007). Here, as a layman, the Veteran is not 
competent to provide a probative opinion regarding the 
etiology of the claimed lung condition.
The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.


ORDER

Service connection for lung disease, including COPD and 
emphysema, to include as secondary to herbicide exposure, is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


